     Case 2:18-cv-00329-JAM-KJN Document 48 Filed 07/31/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                       UNITED STATES DISTRICT COURT

 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   DANIEL BARRERA, et al.,                               No. 2:18–cv–329–JAM–KJN

11                         Plaintiffs,                     ORDER STAYING DISCOVERY

12              v.                                         (ECF No. 40.)

13   CITY OF WOODLAND, et al.,
14                         Defendants.
15

16              On July 30, 2020, the court entertained arguments from the parties regarding plaintiff’s

17   motion to extend discovery. (ECF No. 40.) Attorney Patrick Buelna appeared on behalf of

18   plaintiffs, and Attorney Derick Konz appeared on behalf of defendants.

19              For the reasons stated at the hearing, the court orders all discovery in this case is

20   STAYED until after the district court has ruled on counsel’s motion to withdraw. Within 30 days

21   after the withdrawal motion has been resolved, the parties shall file with the court a joint

22   statement with proposed discovery deadlines.1

23   Dated: July 30, 2020

24

25   barr.329

26   1
       Should the motion to withdraw be granted, and thereafter plaintiffs proceed without the aid of an
27   attorney, this joint statement shall be directed to the undersigned magistrate judge. However, if
     plaintiffs will be represented by counsel (current or otherwise) after the motion to withdraw has
28   been resolved, this joint statement shall be directed to the assigned district judge.
                                                         1
